Civil action for damages arising out of collision between two automobile trucks.
The usual issues of negligence, contributory negligence, and damages were submitted to the jury and answered in favor of the plaintiff.
Defendant appeals, assigning errors.
The only exceptions brought forward in appellant's brief are those relating to the charge in which it is contended the court failed to "state in a plain and correct manner the evidence given in the case," and likewise failed to "declare and explain the law arising thereon," as required by C. S., 564. The exceptions are not of sufficient merit to call for elaboration or to warrant a new trial. Hence, the verdict and judgment will be upheld.
No error. *Page 838